Citation Nr: 0908170	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits as a surviving child of a 
deceased veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and sister


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from November 1942 to 
October 1945.  He was awarded the Combat Infantryman Badge 
and the Purple Heart.  He passed away on April [redacted], 2005.  The 
appellant is his son. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The appellant was born in May 1959 and was 47 years old 
at the time he filed a claim for accrued benefits.

2.  The appellant was not permanently incapable of self-
support before the age of 18.


CONCLUSION OF LAW

The criteria for eligibility for accrued benefits as a 
surviving child of a deceased veteran have not been met.  
38 U.S.C.A. §§ 101, 1310, 1313, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.57, 3.356, 3.1000 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As discussed below, entitlement to accrued benefits is being 
denied as a matter of law.  In VAOPGCPREC-5-2004 (2004), VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based upon the application of 
the law to undisputed facts.  Similarly, the Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not for 
application to matters in which the law, and not the 
evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 
129 (2002).

In addition, the appellant's claim for accrued benefits is 
decided on the basis of evidence in the file at the date of 
the Veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. 
West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  
Thus, the appellant could not furnish additional evidence to 
substantiate his accrued benefits claim and VA could not 
develop additional evidence that would substantiate the 
claim.

The relevant procedural history provides that the Veteran 
passed away on April [redacted], 2005.  A June 6, 2005, rating 
decision granted the Veteran a total rating based on 
individual unemployability (TDIU) and service connection for 
tinnitus, evaluated as 10 percent disabling.  The notice 
letter was dated June 17, 2005.  VA was unaware of the 
Veteran's death until August 3, 2005.  

The appellant asserts that VA deposited an award check in a 
bank account he and the Veteran held jointly.  VA later 
removed the money and advised the appellant to submit a claim 
for accrued benefits.  The appellant also asserts that he 
should be provided accrued benefits because the Veteran, who 
was a decorated combat soldier who received the Purple Heart, 
should have been awarded more benefits since the time he 
discharged from the service.

The applicable law provides that VA shall pay certain 
individuals, including surviving children, monetary benefits 
called accrued benefits that were due and unpaid for a period 
not to exceed two years, to which the veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

The evidence in this case shows that the appellant was born 
in May 1959, and was 47 years old at the time he filed a 
claim for accrued benefits in July 2006.  There is no 
evidence or contention that he became permanently incapable 
of self-support before the age of 18.  Accordingly, the 
appellant is not considered a child for purposes of 
eligibility for accrued VA benefits.

The Board recognizes the Veteran's commendable service in 
World War II.  However, the Board is constrained by VA law 
and regulations, which are clear and unambiguous.  The 
appellant simply does not meet the eligibility requirements 
for the receipt of accrued benefits.  So the appellant's 
assertion that the Veteran should have been in receipt of 
more benefits from VA during his lifetime is not relevant to 
his claim of entitlement to accrued benefits under the 
circumstances of this case.  In an issue such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, entitlement to accrued benefits is denied. 


ORDER

Entitlement to accrued benefits as a surviving child of a 
deceased veteran is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


